                                                                                                      FILED
                                                                                              2019 Jul-24 PM 02:23
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

LINDA TOMLIN JOHNSON,                            )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Case No.: 4:18-cv-01013-JEO
                                                 )
NANCY A. BERRYHILL, Acting                       )
Commissioner of Social Security,                 )
                                                 )
       Defendant.                                )


                              MEMORANDUM OPINION

       Plaintiff Linda Tomlin Johnson appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”)

denying her application for disability insurance benefits (“DIB”) under the Social

Security Act (“SSA”). (Doc. 1). 1 Johnson timely pursued and exhausted her

administrative remedies, and the Commissioner’s decision is ripe for review

pursuant to 42 U.S.C. § 405(g). For the reasons discussed below, the court finds

that the Commissioner’s decision is due to be affirmed. 2



1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
2
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 9).
I.     Procedural History

       Johnson was sixty years old at the time of the decision. (R. 20, 95-96).3

She graduated from high school and has past work experience as a waitress. (R.

121-22, 288). She alleges disability based on cellulitis, anxiety, abdominal pain,

an irregular heartbeat, and flesh-eating bacteria. (R. 287).

       Johnson protectively filed an application for a period of disability and DIB

on May 5, 2015, alleging that she became disabled on April 29, 2015. (R. 11, 154,

243-46). Her application was denied initially, (R. 154), and Johnson requested a

hearing before an Administrative Law Judge (“ALJ”), (R. 178). A video hearing

was held on August 9, 2017. (R. 89-123). Following the hearing, the ALJ denied

her claim. (R. 8-25). Johnson appealed the decision to the Appeals Council

(“AC”). After reviewing the record, the AC declined to further review the ALJ’s

decision. (R. 1-7). That decision became the final decision of the Commissioner

and is now ripe for review. See Frye v. Massanari, 209 F. Supp. 2d 1246, 1251

(N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)).

II.    Statutory and Regulatory Framework

       To establish her eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically


3
  References herein to “R. __” are to the administrative record found at Docs. 6-1 through 6-8 in
the court’s record.


                                               2
determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20

C.F.R. § 404.1509. The Social Security Administration employs a five-step

sequential analysis to determine an individual’s eligibility for disability benefits.

20 C.F.R. § 404.1520(a).

       First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. “Under the first step, the claimant has the

burden to show that []he is not currently engaged in substantial gainful activity.”

Reynolds-Buckley v. Comm’r of Soc. Sec., 457 F. App’x 862, 863 (11th Cir.

2012).4     If the claimant is engaged in substantial gainful activity, the

Commissioner will determine the claimant is not disabled.                     20 C.F.R. §

1520(a)(4)(i). At the first step, the ALJ determined Johnson has not engaged in

substantial gainful activity since April 29, 2015, the alleged onset date.5 (R. 13).

       If a claimant is not engaged in substantial gainful activity, the Commissioner

must next determine whether the claimant suffers from a severe physical or mental

impairment or combination of impairments that has lasted or is expected to last for

a continuous period of at least twelve months. 20 C.F.R. § 1520(a)(4)(ii). An
4
  Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered binding
precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
5
 Although Johnson worked after her alleged onset date, the ALJ concluded the work activity did
not rise to the level of substantial gainful activity. (R. 13).

                                              3
impairment “must result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable clinical and laboratory

diagnostic techniques.”              See id. at § 404.1521.         Furthermore, it “must be

established by medical evidence consisting of signs, symptoms, and laboratory

findings, not only by [the claimant’s] statement of symptoms.” Id.; see also 42

U.S.C. § 423(d)(3).           An impairment is severe if it “significantly limit[s the

claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. §

404.1522(a).6 “[A]n impairment can be considered as not severe only if it is a

slight abnormality which has such a minimal effect on the individual that it would

not be expected to interfere with the individual’s ability to work, irrespective of

age, education, or work experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th

Cir. 1984); see also 20 C.F.R. § 404.1521. A claimant may be found disabled

based on a combination of impairments, even though none of his individual

impairments alone is disabling. 20 C.F.R. § 404.1520. The claimant bears the

burden of providing medical evidence demonstrating an impairment and its


6
    Basic work activities include:

          (1) [p]hysical functions such as walking, standing, sitting, lifting, pushing,
          pulling, reaching, carrying, or handling; (2) [c]apacities for seeking, hearing, and
          speaking; (3) [u]nderstanding, carrying out, and remembering simple instructions;
          (4) [u]se of judgment; (5) [r]esponding appropriately to supervision, co-workers
          and usual work situations; and (6) [d]ealing with changes in a routine work
          setting.

20 C.F.R. § 404.1522(b).

                                                   4
severity. Id. at § 404.1521. If the claimant does not have a severe impairment or

combination of impairments, the Commissioner will determine the claimant is not

disabled. Id. at § 404.1520(a)(4)(ii). At the second step, the ALJ determined

Johnson has the following severe impairments: degenerative joint disease of the

cervical spine, degenerative disc disease of lumbar and thoracic spine, and obesity.

(R. 14).   The ALJ specifically found her anxiety, mitral valve prolapse, and

cellulitis with status post septicemia to be nonsevere. (R. 14-16).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment meets or equals one of

the “Listings” found in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(a)(4)(iii) & (d); 404.1525; 404.1526. The claimant bears the burden of

proving his or her impairment meets or equals one of the Listings. Reynolds-

Buckley, 457 F. App’x at 863. If the claimant’s impairment meets or equals one of

the Listings, the Commissioner will determine the claimant is disabled. 20 C.F.R §

404.1520(a)(4)(iii) and (d). At the third step, the ALJ determined Johnson did not

have an impairment or combination of impairments that meet or medically equal

the severity of one of the Listings. (R. 16).

      If the claimant’s impairment does not meet or equal one of the Listings, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”)

before proceeding to the fourth step. 20 C.F.R. § 404.1520(e). A claimant’s RFC


                                          5
is the most she can do despite his impairment. See id. at § 404.1520. At the fourth

step, the Commissioner will compare the assessment of the claimant’s RFC with

the physical and mental demands of the claimant’s past relevant work. Id. at §

404.1520(a)(4)(iv). “Past relevant work is work that [the claimant] [has] done

within the past 15 years, that was substantial gainful activity, and that lasted long

enough for [the claimant] to learn to do it.” Id. § 404.1560(b)(1). The claimant

bears the burden of proving that her impairment prevents him from performing her

past relevant work. Reynolds-Buckley, 457 F. App’x at 863. If the claimant is

capable of performing her past relevant work, the Commissioner will determine the

claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv) & (f).

      Before proceeding to the fourth step, the ALJ determined Johnson has the

RFC to perform a limited range of light work as defined in 20 C.F.R. §

404.1567(b). (R. at 16-19). More specifically, the ALJ found Johnson had the

following limitations with regard to light work:

      the claimant can occasionally climb ramps and stairs, stoop, kneel,
      and crouch. She should never climb ladders, ropes or scaffolds, nor
      should she crawl. The claimant can have only occasional exposure to
      vibration as well as hazards such as unprotected heights and
      dangerous machinery.

(Id.). At the fourth step, the ALJ determined Johnson was capable of performing

her past relevant work as a waitress. (Id. at 19-20). With this determination, the




                                         6
inquiry ended. Id. at § 404.1520(a)(4)(iv). The ALJ found Johnson had not been

under a disability as defined by the SSA since April 29, 2015. (R. 20).

III.   Standard of Review

       Review of the Commissioner’s decision is limited to a determination

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007);

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court

must “scrutinize the record as a whole to determine whether the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983) (internal citations omitted). Substantial evidence

is “such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. It is “more than a scintilla, but less than a

preponderance.” Id. A district court must uphold factual findings supported by

substantial evidence, even if the preponderance of the evidence is against those

findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).


                                         7
      A district court reviews the Commissioner’s legal conclusions de novo.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s]

failure to apply the correct law or to provide the reviewing court with sufficient

reasoning for determining that the proper legal analysis has been conducted

mandates reversal.” Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir.

1991).

IV.   Discussion

         Johnson makes four arguments in favor of remand. First, she contends the

Appeals Council failed to review new, material, and chronologically relevant

evidence from her treating physician. Second, Johnson asserts that the ALJ failed

to show good cause for rejecting the opinion of her treating physician. Third,

Johnson argues the ALJ’s finding that she can perform her past relevant work is

not supported by substantial evidence and is not in accordance with proper legal

standards. Finally, she contends that the ALJ did not comply with SSR 96-8P in

formulating her RFC. The court addresses each argument below.

      A.      Evidence Submitted to Appeals Council

      Johnson first argues that the Appeals Council failed to adequately consider

the additional evidence she submitted along with her request for review. (Doc. 12

at 13-22). Johnson lists this evidence as including medical records from Riverview

Regional Medical Center dated September 3, 2015, Dr. Henry Born’s Clinic dated


                                         8
November 18, 2015 to April 11, 2018, and Gadsden Regional Medical Center

dated March 15, 2017. (Id. at 13). She also complains that the Council failed to

review and consider the medical source statements from Dr. Born dated April 11,

2018. (Id.). The Commissioner argues that the decision is due to be affirmed

because the Council did not err in failing to consider the evidence because the

medical source statements did not create a reasonable probability of changing the

outcome of the ALJ’s decision. (Doc. 18 at 4-11). The Commissioner further

argues that because Johnson has not challenged the Council’s conclusions that the

other medical records would not change the outcome of the decision, this aspect of

the claim is abandoned. (Id. at 5, n.2). The court agrees with the Commissioner.

      As a general matter, a claimant is entitled to present evidence at each stage

of the administrative process. Hargress v. Comm’r of Soc. Sec., 883 F.3d 1302,

1308 (11th Cir. 2018). If a claimant presents evidence after the ALJ’s decision, the

Appeals Council must consider it if it is new, material, and chronologically

relevant. See Washington v. Soc. Sec. Admin., 806 F.3d 1317, 1320 (11th Cir.

2015); Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir.

2007). Evidence is material if a reasonable possibility exists that the evidence

would change the administrative result. Washington, 806 F.3d at 1321. New

evidence is chronologically relevant if it “relate[s] to the period on or before the

date of the [ALJ’s] hearing decision.” 20 C.F.R. § 404.970(c), 416.1470(c) (2016).


                                         9
The Appeals Council must grant the petition for review if the ALJ’s “action,

findings, or conclusion is contrary to the weight of the evidence,” including the

new evidence. Ingram, 496 F.3d at 1261 (quotation marks omitted).

       At issue here are two forms completed by Johnson’s treating physician, Dr.

Henry Born, that Johnson submitted to the Appeals Council. 7 (R. 2, 87-88). The

first is a “physical capacity form,” dated April 11, 2018. (R. 87). The second is a

“mental health source statement,” also dated April 11, 2018. (R. 88). The Appeals

Council concluded that this new evidence did not relate to the period at issue, and,

therefore, it did not affect the decision. (R. 2). The court first addresses the

physical capacity form and then moves on to the mental health source statement.

       The one-page physical capacity form describes Johnson’s conditions as

“degenerative arthritis, mitral valve prolapse, [and] anxiety.” (R. 87). The form

describes the side effects Johnson experiences from her medications as “fatigue”

and “lethargy.” (Id.). As far as limitations, Dr. Born circled the following on the

form concerning her physical capacities: Johnson can sit for two hours, stand for
7
  It is unclear from Johnson’s initial brief if she contests the decision by the Appeals Council
regarding the other new evidence she submitted. (See Doc. 12 at 13-22). The Commissioner
contends that “[a]lthough Plaintiff references several treatment records [s]he submitted to the
Appeals Council, [s]he only argues that the Appeals Council erred in finding that an April 2018
medical source statement from Henry Born M.D., was not chronologically relevant.” (Doc. 18 at
4-5). As such, the Commissioner argues that Plaintiff abandoned any other issues related to the
other evidence submitted to the Appeals Council. (Id. at n.2). Johnson did not respond to this
argument, but instead repeated the same argument made in her initial brief. (Doc. 19 at 1-6).
Therefore, the court concludes that Johnson only challenges the evidence related to Dr. Born’s
April 11, 2018 medical source statements. See Sanchez v. Comm’r of Soc. Sec., 507 F. App’x
855, 857, n.1 (11th Cir. 2013) (failure to explicitly challenge a determination of the ALJ
constitutes abandonment of the claim).

                                              10
less than 30 minutes, and would be expected to lay down, sleep or sit with legs

propped for two hours in an 8-hour day. (Id.). It further states Johnson would be

expected to be off task 30% in an 8-hour day and would miss 6 days in a 30-day

period due to physical symptoms. (Id.). The form states the limitations exist back

to April 15, 2015, and are expected to last twelve or more months. (Id.).

      As conceded by the Commissioner, “Dr. Born’s opinion regarding

Plaintiff[’s] physical limitations is arguably chronologically relevant” because the

form stated the limitation applied to the time before the ALJ’s decision and Dr.

Born treated Plaintiff during the relevant time. (Doc. 18 at 6). The Commissioner

argues, however, that the conclusion by the Appeals Council is essentially

harmless error because Dr. Born’s opinion concerning Johnson’s physical

limitations is not material in that it does not create a reasonable probability of

changing the decision. (Id. at 6-11). The court agrees.

      The individual opinions marked on the form by Dr. Born are not supported

by his treatment records concerning Johnson or the other medical records in the

case from the relevant time period. In September 2014, Dr. Born notes reference

Johnson’s degenerative arthritis, chronic anxiety and mitral valve prolapse. They

further state that Johnson was “stable and there is nothing much new” and that her

medications would be continued.       (R. 490).   Johnson next saw Dr. Born in

February 2015 when he noted Johnson was “doing well” and there were no


                                        11
abnormal findings on her physical examination. (R. 489). His diagnosis included

chronic anxiety and mitral valve prolapse, but did not mention her arthritis.

Johnson was continued on her medications. (Id.).

      In April 2015, Johnson was treated at the Gadsden Regional Medical Center

for abdominal pain and underwent surgery for an abdominal wall abscess. (R. 445-

59, 465-66). About a month after her surgery, on May 26, 2015, Johnson again

saw Dr. Born. Based on her reports, he opined that “she had cellulitis of the

abdomen and then she developed septicemia.” (R. 488). She was, however,

“feeling better” and her physical examination was otherwise normal. (Id.). A few

days later, on June 8, 2015, she had a follow-up visit with her surgeon, Dr. Steven

Jackson, where Johnson reported she was “feeling good.” (R. 467). Dr. Jackson

noted that her incision was healing well and her pain was within normal limits for

the procedure performed. (Id.).

      On June 6, 2015, Dr. Born wrote a “Whom it May Concern” letter at the

request of Johnson. (R. 487).        The letter states that Johnson is “chronically

anxious,” that she has been depressed at times, “has had mitral valve prolapse and

also status post septicemia.”     (Id.).   The letter details her hospitalization and

surgery for the infection in her abdomen and notes that it should improve or be

completely relieved. (Id.). Regardless, Dr. Born states Johnson “does not have too




                                           12
much energy at this time,” and repeats his diagnosis regarding her chronic anxiety

and mitral valve prolapse, as well as her high cholesterol. (Id.).

      Johnson returned to Dr. Jackson on July 6, 2015, where she reported that she

was doing well and continued to pack her wound daily. (R. 512). Dr. Jackson

noted that the wound was still open, but healing well. (Id.). Her next appointment

was two weeks later, where Dr. Jackson noted that the “wound [was] now only

superficial with good granulation tissue.” (R. 517). He further noted that it was

“continuing to heal nicely” at her next visit on July 27, 2015. (R. 519). On August

10, 2015, he noted that the wound was “healing well” and the “incision [was]

intact.” (R. 521). By her final visit on August 21, 2015, Dr. Jackson noted that

Jonson’s abdomen was normal upon visual inspection, and although there was a

“small pimple on abdomen,” there was no sign of infection with the wound being

“superficial” at that point. (R. 524).

       The next treatment notes in the record that were before the ALJ are from

October 2017, when Johnson had x-rays of her neck and back. (R. 541-43). In her

neck, the x-rays show minimal atherosclerosis and minimal facet degenerative disc

disease with no loss in disc space height. (R. 541). With regard to her back,

Johnson had minor osteophytic changes in her upper back, minor scoliosis, and

mild to moderate degenerative changes in her lower back. (R. 542-43).




                                          13
       Based on the above, the court finds that the treatment notes regarding

Johnson’s physical conditions do not support the conclusions on the physical

capacities form completed by Dr. Born. There is nothing in the notes from Dr.

Born’s examinations of Johnson to support the limitations circled or stated on the

form, nor is there any evidence from any other source that supports the limitations.

As such, the court concludes the physical capacities form completed by Dr. Born

would not have changed the administrative result in this instance and, therefore,

was not material evidence.8 Accordingly, the Appeals Council was not required to

consider it. Any error by the Appeals Council was, therefore, harmless, and not

grounds for remand. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983)

(holding that the complained-of error was harmless because it did not have an

impact on the step being challenged); Reeves v. Heckler, 734 F.2d 519, 524 (11th

Cir. 1984) (rejecting a challenge to an ALJ’s conclusion as harmless error when

the ALJ had considered the relevant evidence in making the disability

determination).



8
  This conclusion does not change even if the court considers the other treatment records from
Dr. Born that were submitted to the Appeals Council, but not before the ALJ. (R. 62-68). From
November 2015 until March 2017, Dr. Born noted no abnormal physical findings, but continued
to note Johnson’s history of mitral valve prolapse. (R. 64-68). She did have an abnormal EKG
and fluttering sensation in July 2017, but the August 2017 treatment notes reflect a regular sinus
rhythm. (R. 62-63). Dr. Born diagnosed Johnson with degenerative arthritis for the first time in
August 2017, noting point tenderness and pain within her range of motion in her lower back. (R.
62). None of these treatment records regarding Johnson’s physical conditions support the
conclusions on the physical capacities form completed by Dr. Born.

                                               14
      As for the mental health source statement, the Appeals Council also

concluded that this evidence did not relate to the period at issue, and, therefore, it

did not affect the decision. (R. 2). The form provides that Johnson had some

limitations based on her mental health.       It states that Johnson could not (1)

maintain attention, concentration and /or pace for periods of at least two hours; (2)

maintain an ordinary routine without special supervision; (3) adjust to routine and

infrequent work changes; (4) interact with co-workers; and (5) maintain socially

appropriate behavior and adhere to basis standards of neatness and cleanliness. (R.

88). It also states that she be off-task 30% of an 8-hour day and that she would

miss six days a month due to her psychological symptoms. (Id.). As noted by the

Commissioner, the mental source statement is silent on when the limitations

started. (Id.). Specifically, one of the questions on the form asks, “Have the

limitations existed back to 04/29/15” and has a place to circle either “yes” or “no.”

(Id.). Dr. Born did not circle either. (Id.). Without this information, the court

cannot say that the Appeals Council erred in determining that the new evidence

was not chronologically relevant.

      Even if the court were to determine that the mental health source statement

was chronologically relevant, it is not material for a number of reasons. First, the

mental health source statement is a series of yes or no questions with absolutely no

explanation for the answers given. (R. 88). It is conclusory and has limited


                                         15
probative value. Indeed, several courts have criticized “form reports” such as the

one Dr. Born provided where a physician merely checks off a list of symptoms

without providing an explanation of the evidence that supports her decision. See

Wilkerson ex rel. R.S. v. Astrue, 2012 WL 2924023, at *3 (N.D. Ala. July 16,

2012) (“form report completed by Dr. Morgan and submitted by [plaintiff]’s

counsel consisted of a series of conclusory ‘check-offs’ devoid of any objective

medical findings”); Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form

reports in which a physician’s obligation is only to check a box or fill in a blank

are weak evidence at best[.]”); Foster v. Astrue, 410 F. App’x 831, 833 (5th Cir.

2011) (holding use of “questionnaire” format typifies “brief or conclusory”

testimony); Hammersley v. Astrue, 2009 WL 3053707, at *6 (M.D. Fla. Sept. 18,

2009) (“[C]ourts have found that check-off forms . . . have limited probative value

because they are conclusory and provide little narrative or insight into the reasons

behind the conclusions”).

      Second, none of the treatment records support the conclusions enumerated

by Dr. Born on the form. Notably, the entire record does not include any treatment

from a mental health provider. As described in detail above, the only records

regarding her mental health are from Dr. Born and include a diagnosis of “chronic

anxiety” and prescriptions for Xanax. (R. 480-83, 539). There are no documented

metal status examinations from any treating source. Instead, as noted by the ALJ,


                                        16
the diagnosis seems to be based purely on her subjective complaints and reports to

Dr. Born.   The state agency psychological consultant, Stephen Dobbs, Ph.D.,

reviewed the record as of October 2015 and found Johnson’s mental impairments

were not severe. (R. 165-66).

      Based on the above, the court finds that the record regarding Johnson’s

mental condition does not support the conclusions on the mental health source

statement form completed by Dr. Born. There is nothing in the notes from Dr.

Born’s examinations of Johnson to support the limitations circled or stated on the

form, nor is there any evidence from any other source that supports the limitations.

As such, the court concludes the mental health source statement would not have

changed the administrative result and was not material evidence. Accordingly,

even if it was chronologically relevant, the Appeals Council was not required to

consider it. Any error by the Appeals Council was, therefore, harmless, and not

grounds for remand. See Diorio, 721 F.2d at 728; Reeves, 734 F.2d at 524.

      B.    Treating Physician

      Johnson next asserts that the ALJ erred in failing to articulate good cause for

according no weight to the opinion of Dr. Born that “she really is not capable of

much, if any, employment” as her treating physician. (Doc. 12 at 22-24; Doc. 19

at 6-7). She further argues that the ALJ failed to show good cause for discounting

Dr. Born’s opinion. (Id.). The Commissioner counters that substantial evidence


                                         17
supports the ALJ’s decision. (Doc. 18 at 11-18). The court again agrees with the

Commissioner.

      The evidence concerning the relevant opinions by Dr. Born is contained in

an August 31, 2016 letter addressed to the Disability Determination Service. (R.

539). The letter states as follows, in full:

      My patient, Ms. Linda T. Johnson, has been with me for 30 years.
      This patient has ongoing problem with anxiety which has over the
      years slowly gotten worse. She has developed agoraphobia and panic
      as well. We have her on Xanax for years and this is partially
      controlled. However, she is emotionally labile and quite nervous. She
      has Mitral Prolapse for years too. She has been on Inderal for this.

      Over the last 15 years she has developed steadily worsening
      degenerative arthritis. She has had pain in her neck and her back. It
      hurts to bend, lift, turn, or to stoop. Sitting and standing in any one
      position for any length of time bothers her as does being on her feet as
      well.

      She has had stressors at home as well. Her significant other has been
      with her for many years. He is chronically ill and she has quite a few
      worries regarding him.

      She has been working as a waitress for years, but as time goes by, this
      is becoming more and more difficult for her. She has to be alert,
      awake, friendly, and attentive to customers. This is becoming
      increasingly difficult with all her problems, particularly with the pain
      and also her anxiety. She works in a busy restaurant and with a large
      number of people there, this makes her agoraphobia and anxiety
      worse.

      This has now reached the point where she is not really capable of
      much, if any, employment.




                                           18
(Id.). Johnson is correct that the ALJ gave no weight to the opinion of Dr. Born.

(R. 19). The ALJ specifically stated that she gave this opinion no weight because

it was based on subjective complaints from Johnson without diagnostic findings,

minimal treatment records, and was dated more than a year after Dr. Born’s last

treatment or examination of Johnson. (R. 18-19).

      The ALJ bears the responsibility for assessing the extent of a claimant’s

work-related abilities and limitations based on all relevant evidence in the record,

including the medical opinions submitted by any treating, examining, or non-

examining source. (See 20 C.F.R. §§ 404.1545(a), 416.945(a). A treating

physician’s opinion is generally entitled to deference – substantial or considerable

weight. See Phillips v. Barnhart, 357 F.3d 1240-41 (11th Cir. 2004); 20 C.F.R. §§

404.1527(c), 416.927(c)(2). An ALJ may, however, reject the opinion of a treating

physician for “good cause” such as where the opinion is conclusory, not bolstered

by the evidence, or inconsistent with the record. Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011); Phillips, 357 F.3d at 1240-41. “With good

cause, an ALJ may disregard a treating physician’s opinion, but he must clearly

articulate [the] reasons for doing so.” Winschel, 631 F.3d at 1179 (quotation marks

omitted) (alteration in original). Good cause exists when “the (1) treating

physician’s opinion [is] not bolstered by the evidence; (2) evidence supported a

contrary finding; or (3) treating physician’s opinion [is] conclusory or inconsistent


                                         19
with the doctor’s own medical records.” Id. (quotation marks omitted). The court

is not to “second guess the ALJ about the weight the treating physician’s opinion

deserves so long as [the ALJ] articulates a specific justification for it.” Hunter v.

Comm’r of Soc. Sec., 808 F.3d 818, 823 (11th Cir. 2015).

      Where the treating source opinion is not given controlling weight, the ALJ is

to weigh all medical opinions by considering the examining or treating relationship

with the individual, the evidence the physician presents to support his or her

opinion, the consistency of the physician’s opinion with the record as a whole, the

physician’s specialty, and other factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c).

Additionally, a state agency medical consultant’s opinions may be entitled to

greater weight than a treating source’s opinion if it is supported by evidence in the

record and a better explanation for the opinion. See 20 C.F.R. §§ 404.1527 (e);

Social Security Ruling (SSR) 96-6p, 1996 WL 374180, at *2-3 (July 2, 1996);

Jarrett v. Comm’r of Soc. Sec., 422 F. App’x 869, 874 (11th Cir. Apr. 11, 2011)

(the ALJ did not err in relying on the opinions of the non-examining physicians

over the plaintiff’s treating physician).

      Here, substantial evidence supports the ALJ’s decision to give no weight to

the opinion of Dr. Born articulated in the August 31, 2016 letter. Although stating

that “[t]he doctor’s opinion in this case is well supported by clinical and laboratory

findings” (doc. 12 at 24), Johnson fails to identify these medical records and the


                                            20
court’s review of the record finds none. Instead, as discussed in detail above, the

medical records do not support the conclusions stated in the letter. The statements

in the letter are inconsistent with Dr. Born’s own treatment notes, as well as the

treatment notes from the other treating physicians. Simply put, the record does not

support the physical limitations listed by Dr. Born. As for Johnson’s “chronic

anxiety,” the medical records show conservative treatment with medication and no

treatment by a mental health care provider. Instead, the court agrees with the ALJ

that the opinion appears to be based on “subjective complaints from the claimant

. . . .” (R. 18). Reliance on a claimant’s subjective complaints of pain as a primary

basis for an opinion is a valid reason to discount a treating physician’s opinion.

See Forsyth v. Comm’r of Soc. Sec., 503 F. App’x 892, 893 (11th Cir. 2013)

(substantial evidence supported ALJ’s decision to give less weight to opinion of

treating physician who “relied too significantly on [claimant’s] subjective

reports”); Freeman v. Barnhart, 220 F. App’x 957, 960 (11th Cir. 2007) (citing

Crawford, 363 F. 3d at 1159).

      Additionally, the ALJ articulated specific reasons for discounting Dr. Born’s

opinion and Johnson does not challenge or address the reasons stated. Instead, she

cites the court to a case where the ALJ failed to state with some measure of clarity

the grounds for discounting the treating physician’s opinion. (Doc. 12 at 24 (citing

McClurkin v. Soc. Sec. Admin., 625 F. App’x 960 (11th Cir. 2015)). This case, and


                                         21
the others cited by Johnson, are not applicable as the ALJ clearly articulated her

reasons for rejecting Dr. Born’s opinion in this instance.

      For these reasons, the court concludes that substantial evidence supports the

decision to the ALJ to give no weight to the opinion of Dr. Born.

      C.     Past Relevant Work

      Johnson argues that the ALJ failed to adequately develop the record as to the

physical requirements of her past work. (Doc. 2 at 24-28). The Commissioner

responds that the ALJ adequately considered Johnson’s prior work history,

including the VE’s testimony and the Dictionary of Occupational Titles (“DOT”),

and substantial evidence supports the ALJ’s determination that Johnson could

perform her past relevant work. (Doc. 18 at 18-21). The court agrees with the

Commissioner for the following reasons.

       “The ALJ has a basic duty to develop a full and fair record.” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). Where “there is no

evidence of the physical requirements and demands of the claimant’s past work

and no detailed description of the required duties was solicited or proffered,” the

ALJ “cannot properly determine” the nature of the claimant’s past work, and,

therefore, cannot say whether the claimant is still able to perform that work given

his current limitations. Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987).

The Eleventh Circuit has remanded for further inquiry, for instance, where the


                                         22
record contained “no evidence concerning whether [the claimant] used equipment,

the size and weight of items she was required to use, whether she scrubbed floors

or merely dusted, or whether she was required to move furniture” in her past work.

Nelms v. Bowen, 803 F.2d 1164, 1165 (11th Cir. 1986).

      Here, the record contains evidence regarding the demands of Johnson’s past

work as a waitress. Johnson completed a “Work History Report” as part of her

application. (R. 330-37). For each of her former jobs, the form instructed her to

answer a series of questions, including, but not limited to:

          • “Describe this job. What did you do all day?”

          • “In this job, did you: . . . Do any writing, complete reports, or
            perform duties like this?”

          • “In this job, how many total hours each day did you: Walk?
            Stand? Sit? Climb? Stoop? (Bend down and forward at waist)
            Kneel? (Bend legs to rest on knees) Crouch? (Bend legs & back
            down & forward) Crawl? (Move on hands & knees) Handle,
            grab or grasp big objects? Reach? “Write, type of handle small
            objects?”

          • “Explain what you lifted, how far you carried it, and how often
            you did this.”

(Id. at 331-36). The form also asked Johnson to “[e]xplain what [she] lifted, how

far [she] carried it and how often [she] did this.” (Id.). Finally, it asked her to

indicate for each job the “heaviest weight lifted,” as well as the weight most

“frequently lifted . . . from 1/3 to 2/3 of the workday.” (Id.).



                                           23
      With regard to the waitressing job, Johnson described her duties as follows:

“I waited tables, carried food/trays/drinks, full pitchers, etc., stocked plates/glasses/

etc., took and wrote down orders, refilled drinks.” (R. 331). In answering the

above questions, she indicated that while doing the job, she walked, stooped and

crouched for six hours throughout the day and reached for one hour a day. (Id. at

331, 333-34). She answered “0.00” hours for standing, sitting, climbing, kneeling

and crawling. (Id.). Johnson also indicated that she handled big and small objects

and had to write and complete reports. (Id.). When describing her lifting and

carrying, Johnson stated that she “lifted trays with heavy full glasses, usually 3 at a

time and those collectively held a gallon” and she “lifted and moved large trays of

food, plates, glasses, to-go orders etc.” (Id. at 331). The heaviest weight she

lifted, including frequently lifted, was less 22-25 pounds. (Id.).

      At the hearing, the ALJ questioned Johnson about her work as a waitress.

(R. 102, 111-12, 114, 117-20). Additionally, the ALJ asked the vocational expert

to give her the “DOT title, including the SVP and exertional level” of a waitress.

(R. 121-22). While the vocational expert did not explicitly describe the tasks of an

informal waitress, he classified this job as “light in exertion, lowest level of semi-

skilled, with an SVP of 3” and referred the ALJ to the listing for the job in the

Department of Labor’s Dictionary of Occupational Titles (“DOT”). (R. 122). See

20 C.F.R. § 416.960(b)(2) (stating that an ALJ may consult a “vocational expert”


                                           24
and the “Dictionary of Occupational Titles” at Step Four). The DOT contains

detailed descriptions of the duties and physical requirements associated with each

occupation, as generally performed in the economy.

       Recently, in a case very similar to the one at issue, the Eleventh Circuit

concluded that “[t]he Work History Report, testimony of [claimant] and the

vocational expert, and the DOT combine to paint a full picture of [claimant]’s past

relevant work . . . ” and found that such evidence sufficient to compare the

claimant’s current abilities to the demands of her previous employment. Holder v.

Social Security Admin., 2019 WL 1934187, at * 4 (11th Cir. May 1, 2019); Frazier

v. Berryhill, 2019 WL 3220025, *5 (N.D. Ala. Jul. 17, 2019) (M.J. Ott); Parker v.

Berryhill, 2019 WL 2928841, *6 (N.D. Ala. Jul. 8, 2019) (M.J. Ott). The ALJ here

had the same information before her in making the determination that Johnson

could return to her past work. The court finds that this determination is supported

by substantial evidence and Plaintiff is not entitled to any relief.9




9
 Alternatively, the court finds that any purported failure by the ALJ to specifically address
Johnson’s relevant work history in her opinion is harmless and not a cause for reversal or remand
for the reasons stated above. There was plenty of evidence in the record regarding Plaintiff’s
past work history and the demands of her job as a waitress. See Diorio, 721 F.2d at 728
(holding that the complained-of error was harmless because it did not have an impact on the step
being challenged); Reeves, 734 F.2d at 524 (rejecting a challenge to an ALJ’s conclusion as
harmless error when the ALJ had considered the relevant evidence in making the disability
determination); Hunter, 609 F. App’x at 558 (“To the extent that an administrative law judge
commits an error, the error is harmless if it did not affect the judge’s ultimate determination.”).

                                                25
      D.     SSR 96-8a

       Johnson’s last argument is that the RFC finding in not supported by

substantial evidence. (Doc. 12 at 28-30; Doc. 19 at 11-13). Specifically, Johnson

contends that the RFC is conclusory and violates SSR 96-8a. (Doc. 12 at 29-30;

Doc. 19 at 12-13). The Commissioner responds that the ALJ’s RFC finding

limiting Johnson to a reduced range of light work complies with SSR 96-8p. (Doc.

18 at 21-25). The court agrees with the Commissioner.

      SSR 96–8p regulates the ALJ’s assessment of a claimant’s RFC. Under

SSR 96–8p, the “RFC assessment must first identify the individual’s functional

limitations or restrictions and assess his or her work-related abilities on a function-

by-function basis. . . . Only after that may RFC be expressed in terms of exertional

levels of work, sedentary, light, medium, heavy, and very heavy.” SSR 96–8p at 1.

The regulation specifically mandates a narrative discussion of “the individual’s

ability to perform sustained work activities in an ordinary work setting on a regular

and continuing basis . . . and describe the maximum amount of each work-related

activity the individual can perform based on the evidence available in the case

record.” SSR 96–8p at 6.

      The Eleventh Circuit has held that, even when the ALJ could have been

“more specific and explicit” in his or her findings with respect to a plaintiff’s

“functional limitations and work-related abilities on a function-by-function basis,”


                                          26
they nonetheless meet the requirements under SSR 96–8p if the ALJ considered all

of the evidence. Freeman v. Barnhart, 220 F. App’x 957, 959 (11th Cir. 2007);

see also Castel v. Comm’r of Soc. Sec., 355 F. App’x 260, 263 (11th Cir. 2009) (an

ALJ’s RFC finding is sufficiently detailed despite lacking an express discussion of

every function if there is substantial evidence supporting the ALJ’s RFC

assessment). In addition, the ALJ is not required to “specifically refer to every

piece of evidence in his decision,” so long as the decision is sufficient to allow the

court to conclude that the ALJ considered the plaintiff's medical condition as a

whole. See Dyer, 395 F.3d at 1211.

      Here, it is evident that the ALJ considered all of the evidence in the record in

assessing Johnson’s RFC. The ALJ specifically states that “the residual functional

capacity has been assessed based on all the evidence,” including all of Johnson’s

symptoms and the extent to which those symptoms could reasonably be accepted

as consistent with the objective medical evidence and other evidence, based on 20

C.F.R. § 404.1529 and SSRs 96-8p and 16-3p. (R. 16-17). The ALJ notes that she

“considered opinion evidence in accordance with the requirements of 20 C.F.R. §

1527” and that she carefully reviewed Johnson’s subjective complaints. (R. 17).

      After stating the above, the ALJ discussed the medical evidence of record, as

well as Johnson’s hearing testimony and subjective complaints. (R. 17-19). While

she did not include each and every doctor visit in the record, the ALJ specifically


                                         27
detailed the medical records from Dr. Born, her treating physician, and Dr. Dobbs,

the state agency psychiatrist, as well as the consultative examiner, Dr. Krishna

Reddy. (Id.). More importantly, the ALJ specifically discussed each limitation

and why they were included or not included in her RFC determination. (R. 18-19).

Plaintiff’s argument regarding a finding of no functional limitations, (doc. 19 at

13), is inapposite as the ALJ imposed clear limitations on Johnson’s ability to

perform light work.10 (R. 16). As such, the court concludes that the ALJ complied

with SSR 96–8p, especially considering the fact that the ruling does not require a

detailed analysis in the ALJ’s written decision of a claimant's ability to perform

each function.

V.     Conclusion

       Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable

law. Therefore, the court finds that the ALJ’s decision is due to be AFFIRMED.

A separate order will be entered.




10
   Additionally, Johnson’s citation to Thomason v. Barnhart, 344 F. Supp. 2d 1326 (N.D. Ala.
2004), for the proposition that the RFC assessment is unsupported by substantial evidence
because there was not opinion evidence from a physician precisely matching the limitations in
the RFC finding is unpersuasive. The determination of a claimant’s RFC is an administrative
determination left for the Commissioner and not reserved for medical advisors. See 20 C.F.R. §
404.1546.

                                             28
DATED this 24th day of July, 2019.



                             _________________________________
                             JOHN E. OTT
                             Chief United States Magistrate Judge




                               29
